Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 4, 2019

                                      No. 04-18-00029-CV

                                AUTOBUSES ZAVALA PLUS,
                                       Appellant

                                                v.

                                   Maria Torres MARTINEZ,
                                           Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CI02517
                          Honorable David A. Canales, Judge Presiding

                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       Beth Watkins and the Law Office of Beth Watkins d/b/a Watkins Law d/b/a Watkins
Appeals PLLC has filed an Agreed Motion to Substitute Counsel, seeking to withdraw from
representation of Appellee Maria Torres Martinez and to substitute Shannon K. Dunn and the
Law Office of Shannon Dunn, PLLC as lead counsel for Appellee Maria Torres Martinez. The
Agreed Motion to Substitute Counsel is GRANTED.

        It is ORDERED that Shannon K. Dunn and the Law Office of Shannon Dunn, PLLC are
substituted as lead counsel for Appellee Maria Torres Martinez. It is further ORDERED that
Beth Watkins, the Law Office of Beth Watkins d/b/a Watkins Law d/b/a Watkins Appeals PLLC,
and Stephanie De Sola (a former attorney with the Law Office of Beth Watkins) are withdrawn
from representing Appellee Maria Torres Martinez.

        The Clerk of this Court is directed to remove the following e-mail addresses from the e-
service circulation list in this cause:

           Beth@WatkinsAppeals.com,
           Beth.Watkins@WatkinsAppeals.com, and
           Stephanie@WatkinsAppeals.com.
        The Clerk of this Court is further directed to add to the e-service circulation list in this
cause the following email address: Shannon@ShannonDunnLaw.com.


It is so ORDERED on January 4, 2019.

                                               PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court